NewsExhibit 99.1 FOR IMMEDIATE RELEASE Media Contact Information: Ron O’Brien Investor Contact Information: Ken Apicerno Phone: 781-622-1242 Phone: 781-622-1294 E-mail: ron.obrien@thermofisher.com E-mail: ken.apicerno@thermofisher.com Website: www.thermofisher.com Thermo Fisher Scientific Reports Record EPS Results in the Second Quarter WALTHAM, Mass. (July 27, 2010) – Thermo Fisher Scientific Inc. (NYSE: TMO), the world leader in serving science, reported 7% growth in second quarter revenues to $2.65 billion in 2010, compared with $2.48 billion in the 2009 quarter. Revenues increased 3% due to acquisitions and decreased 1% due to the unfavorable effect of currency translation. Adjusted earnings per share (EPS) grew 14% in 2010 to a second quarter record of $0.84, versus $0.74 in the 2009 quarter. Adjusted operating income for the 2010 quarter increased 11% versus 2009 results, and adjusted operating margin increased to 17.6%, compared with 16.8% in the 2009 period. GAAP diluted EPS was also a second quarter record at $0.57 in 2010, versus $0.49 in the year-ago period.
